DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application, Amendments and/or Claims
The amendment and Applicant's arguments, filed 30 October 2020, have been entered in full.  Claims 1-19, 22-24, 26-32 are canceled. Claim 20 is amended. New claims 33-49 are added. Claims 20, 21, 33-49 are under examination.  
			Information Disclosure Statement

The information disclosure statement(s) (IDS) (filed 05 August 2020) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It has been placed in the application file and the information referred to therein has been considered as to the merits. 
		Withdrawn Objections And/Or Rejections
The rejection to claims 20, 21, and 25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement, as set forth at pages 3-5 of the previous Office Action (30 July 2020), is withdrawn in view of the amendment (30 October 2020).
	
NEW CLAIM REJECTIONS/OBJECTIONS
	
Claim Rejections-35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.  Claims 33 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ranby (Reference of record; US 2005/0187158, published 8/25/05) in view of Qui et al. (Reference submitted by Applicant; Journal of Surgical Research 138, 64-70; March 2007).
Ranby teaches a method to treat a human being or an animal having a disease, disorder, or surgical lesion comprising topically administering a pharmaceutical composition comprising erythropoietin (EPO) and a pharmaceutically acceptable diluent, adjuvant, or carrier. Ranby teaches that the disease or disorder can be a disease or disorder of the skin or the eye of a human being or an animal. The disease or disorder applies to claims 33 and 34).  Ranby teaches that EPO may be present in a pharmaceutical composition of the invention in an amount from about 0.01 ug to 100 mg per 1000 mg of the composition (paras 0011 or 0026)(applies to claims 33 and 34). 
Ranby does not teach topically administering fibronectin (FN). 
Qui et al. teach topically applying an FN pharmaceutical to a diabetic wound animal model (applies to claims 33 and 34). Qui et al. teach topically applying 0.1 mg (i.e. equals 100 micrograms) of FN to diabetic wounds in mice (applies to claims 33 and 34).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify a method for promoting wound healing by topically administering a composition comprising EPO as taught by Ranby by formulating it with a method for promoting wound healing by topically administering a composition comprising FN as taught by Qui et al., with a reasonable expectation of success. The motivation and expected success is provided by Ranby and Qui et al., as both references teach employing topically administered EPO and FN, respectively for healing wounds. Ischemic wounds occurs when there is inadequate blood supply to the skin and occurs in diabetic patients. Ranby teaches topically applying EPO for bedsores, wounds in diabetic patients. Qui et al. teach topically using FN for diabetic wounds.  
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. [T]he idea of combining them flows logically from their 

	
1a.  Claims 42-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ranby in view of Qui et al., as applied to claims 33 and 34 above, and further in view of  Clark et al. (US 2005/0282747; published 12/22/05; priority date 10/1/03). 
The teachings of Ranby and Qui are described above. Ranby and Qui teach topically administering EPO and FN, respectively to treat ischemic wounds. Randy and Qui do not discuss Grade I-IV wounds. 
Clark et al. teach compositions and methods for promoting wound healing, such as chronic wounds, diabetic wounds, pressure sores comprising topically administering fibronectin (paras 0002 and 0008-0011, 0018 and 0019). Clark et al. teach that all types of subjects are contemplated, including but not limited to humans that are diabetic, immunocompromised, aged (e.g. from nursing homes), bed-ridden, malnourished. Clark et al. teach that while the compositions and methods of the present invention are 
Clark et al. teach that the term "wound" refers broadly to injuries to the skin and subcutaneous tissue initiated in different ways (e.g., pressure sores from extended bed rest and wounds induced by trauma) and with varying characteristics. Clark et al. teach wounds may be classified into one of four grades depending on the depth of the wound: i) Grade I: wounds limited to the epithelium; ii) Grade II: wounds extending into the dermis; iii) Grade III: wounds extending into the subcutaneous tissue; and iv) Grade IV (or full-thickness wounds): wounds wherein bones are exposed (e.g., a bony pressure point such as the greater trochanter or the sacrum). Clark et al. teach that the present invention contemplates treating all wound types, including deep wounds and chronic wounds (para 0030-0031)(applies to claims 42-49). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify a method for promoting ischemic wound healing by topically administering a composition comprising EPO and FN, as taught by Ranby and Qui et al., respectively wherein the ischemic wound is a Grade I wound, Grade II wound, Grade III wound and/or Grade IV wound, that is healed by topically administering FN as taught by Clark et al. with a reasonable expectation of success. The motivation and expected success is provided by Ranby, Qui and Clark, as the references teach topically administering EPO and FN, respectively for healing wounds. Clark et al. teach that wounds are classified into four grades depending on the depth of the wound. Knowing the grade would be helpful in wound treatment. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

1.  Claims 20, 21, 35-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 16/226,796 in view of Clark et al. (US 2005/0282747; published 12/22/05; priority date 10/1/03).
The instant claims are drawn to a method of treating an ischemic wound in a subject comprising topically administering a pharmaceutical composition comprising about 10-30 ug/mL Erythropoietin, about 100-200 ug/mL Fibronectin, about 0.20% Methyl Paraben, about 9% laureth and isoparafin and polyacrylamide, about 12% deionized water and a phosphate buffer solution. The claims are further drawn to wherein the subject is human, diabetic, and Grades of wounds. 
The claim of copending Application No. 16/226,796 is drawn to a method of promoting wound healing in a subject comprising topically administering to the subject a pharmaceutical composition comprising about 10-30 ug/mL Erythropoietin, about 100-200 ug/mL Fibronectin, about 0.20% Methyl Paraben, about 9% laureth and isoparafin applies to claims 20 and 21). 
The claims of copending Application No. 16/226,796 do not teach that the subject is human, diabetic or the Grades of wounds. 
Clark teaches compositions and methods for promoting wound healing, such as diabetic wounds comprising topically administering fibronectin (paras 0002 and 0008-0011, 0018 and 0019). Clark et al. teach that all types of subjects are contemplated, including but not limited to humans that are diabetic (para 0020)(applies to claims 35 and 36). Clark et al. teach that the term "wound" refers broadly to injuries to the skin and subcutaneous tissue initiated in different ways (e.g., pressure sores from extended bed rest and wounds induced by trauma) and with varying characteristics. Clark et al. teach wounds may be classified into one of four grades depending on the depth of the wound: i) Grade I: wounds limited to the epithelium; ii) Grade II: wounds extending into the dermis; iii) Grade III: wounds extending into the subcutaneous tissue; and iv) Grade IV (or full-thickness wounds): wounds wherein bones are exposed (e.g., a bony pressure point such as the greater trochanter or the sacrum). Clark et al. teach that the present invention contemplates treating all wound types, including deep wounds and chronic wounds (paras 0030-0031)(applies to claims 37-41).
It would have been obvious to modify a method of promoting wound healing in a subject comprising topically administering to the subject a pharmaceutical composition comprising about 10-30 ug/mL Erythropoietin, about 100-200 ug/mL Fibronectin, about 0.20% Methyl Paraben, about 9% laureth and isoparafin and polyacrylamide, about 12% deionized water and a phosphate buffer solution, as taught in the claims of copending .
This is a provisional nonstatutory double patenting rejection.

2.  Claims 20, 21, 35-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-23, 25, 28-30 of copending Application No. 16/292,729 in view of Clark et al. (US 2005/0282747; published 12/22/05; priority date 10/1/03).
The instant claims are drawn to a method of treating an ischemic wound in a subject comprising topically administering a pharmaceutical composition comprising about 10-30 ug/mL Erythropoietin, about 100-200 ug/mL Fibronectin, about 0.20% Methyl Paraben, about 9% laureth and isoparafin and polyacrylamide, about 12% deionized water and a phosphate buffer solution. The claims are further drawn to wherein the subject is human, diabetic, and Grades of wounds.
Claims 19-23, 25, 28-30 of copending Application No. 16/292,729 are drawn to a method of promoting wound healing in a subject comprising topically administering to the subject about 10-30 ug per cm2 tissue of a pharmaceutical composition comprising about 10-30 ug/mL erythropoietin and about 100-200 ug/mL fibronectin. The claims are further drawn to wherein the pharmaceutical composition further comprises about 0.20% Methyl 
The claims of copending Application No. 16/292,729 do not teach that the subject is human, diabetic or the Grades of wounds.
Clark teaches compositions and methods for promoting wound healing, such as diabetic wounds comprising topically administering fibronectin (paras 0002 and 0008-0011, 0018 and 0019). Clark et al. teach that all types of subjects are contemplated, including but not limited to humans that are diabetic (para 0020)(applies to claims 35 and 36). Clark et al. teach that the term "wound" refers broadly to injuries to the skin and subcutaneous tissue initiated in different ways (e.g., pressure sores from extended bed rest and wounds induced by trauma) and with varying characteristics. Clark et al. teach wounds may be classified into one of four grades depending on the depth of the wound: i) Grade I: wounds limited to the epithelium; ii) Grade II: wounds extending into the dermis; iii) Grade III: wounds extending into the subcutaneous tissue; and iv) Grade IV (or full-thickness wounds): wounds wherein bones are exposed (e.g., a bony pressure point such as the greater trochanter or the sacrum). Clark et al. teach that the present invention contemplates treating all wound types, including deep wounds and chronic wounds (paras 0030-0031)(applies to claims 37-41).
It would have been obvious to modify a method of topically administering to the subject about 10-30 ug per cm2 tissue of a pharmaceutical composition comprising about 10-30 ug/mL erythropoietin and about 100-200 ug/mL fibronectin, about 0.20% Methyl Paraben, about 9% laureth and isoparafin and polyacrylamide, about 12% deionized water and a phosphate buffer solution, as taught in the claims of copending Application .
This is a provisional nonstatutory double patenting rejection.



					Conclusion

				No claims are allowed. 




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646